Citation Nr: 0732888	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for prostatitis, 
claimed as bladder infection.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to January 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  The case is 
now under the jurisdiction of the Los Angeles, California, 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran contends that he has chronic bilateral knee, 
hemorrhoids, and prostate/bladder disabilities that began 
during his lengthy period of active duty.  He has not been 
provided with VA examinations on any of his claimed 
disabilities.  The RO denied the veteran's claims, 
specifically finding that he was not treated for hemorrhoids 
during service, and that his right knee and prostate 
complaints in service did not result in chronic disabilities.   

The Board notes that close review of the file shows the 
veteran had prostatitis diagnosed in service, in July 1982 
and September 1995, and was also treated for prostatitis 
following service separation, in May 1999, February 2001, and 
December 2001.  He was seen with right knee complaints in 
service, with chondromalacia and degenerative changes of the 
pole of the patella noted in January 1998.  Following 
service, he was seen with a diagnosis of right knee strain in 
June 2003.  Contrary to the RO's statement, hemorrhoids were 
noted during service on four occasions:  in June 1975, 
October 1976, August 1991, and September 1995.

The Board notes that this veteran's long military career and 
record of meritorious service warrant better treatment from 
VA than the apparently cursory review of his claims suggested 
by the rating decision on appeal.
Furthermore, the Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims issued a 
decision in the case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), that explained its interpretation of the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard and 
stated that the types of evidence that would "indicate" that 
a current disability "may be associated" with service 
included, but was not limited to, "medical evidence that 
suggests a nexus but is too equivocal or lacking specificity 
to support a decision on the merits."  The record shows 
evidence of inservice treatment for knee, hemorrhoids, and 
prostate disabilities, postservice treatment for right knee 
and prostate disabilities, and current complaints of 
bilateral knee and hemorrhoid problems.  Hence, VA 
examinations are warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded appropriate VA examinations 
to determine the nature and likely 
etiology of any current right or left knee 
disability, hemorrhoids, and 
prostate/bladder disability, and 
specifically whether it is at least as 
likely as not (a 50 percent or better 
probability) that any current hemorrhoid, 
prostatitis, or knee disability is related 
to his military service from 1975 to 1999.  
The veteran's claims file must be reviewed 
by the examiners in conjunction with the 
examinations and the examiners must 
explain the rationale for the opinions 
given.

2.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

